Motion Denied; Order filed November 15, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00716-CV
                                   ____________

                       MOHAMMED ZAHIRRUDIN, Appellant

                                            V.

                           RS 6600 SW FWY, LP, Appellee


                        On Appeal from the 125th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-71889


                                        ORDER

       On October 30, 2012, appellee filed an “Agreed Motion to Dismiss Appeal.”
Because the motion did not comply with this court’s local rule, on November 6, 2012, we
ordered the parties to file a motion in compliance with the Fourteenth Court of Appeals
Local Rule 4(f) (“If [an e-filed] document requires the signature of an opposing party, the
e-filer must e-file the document as a scanned image containing the opposing party’s
signature.”).
       On November 7, 2012, appellee filed an “Amended Agreed Motion to Dismiss
Appeal.”        The motion was signed by appellee’s attorney and by “Mohammed
Zahirruddin/ by permission.” Appellant, Mohammed Zahirruddin, is not represented by
counsel. The Rules of Appellate Procedure require a party who is not represented by
counsel to sign any document the party files. See Tex. R. App. P. 9.1(b) (“A party not
represented by counsel must sign any document that the party files and give the party’s
mailing address, telephone number, and fax number, if any.”).
      The motion to dismiss is denied for failure to comply with the Rules of Appellate
Procedure and this Court’s Local Rules.

                                               PER CURIAM



Panel consists of Justices Boyce, McCally, and Mirabal.




                                           2